Exhibit 99.12 Wanxiang America Corporation 88 Airport Road Elgin, Illinois 60123 October 19, 2012 A123 Systems Inc. 200 West Street Waltham, Massachusetts 02451 Attention: David Vieau, President & CEO Eric Pyenson, General Counsel Facsimile No:(617) 924-8910 Ladies and Gentlemen: Reference is made to that certain Warrant, issued by A123 Systems Inc. (the “Company”) to Wanxiang America Corporation (“Wanxiang America”) on August 16, 2012 (the “Warrant”). Wanxiang America hereby irrevocably waives any right it has under the Warrant to exercise the Warrant to the extent that after giving effect to such exercise Wanxiang America and its affiliates would beneficially own in excess of 4.99% of the shares of common stock, par value $0.001 per share, of the Company outstanding immediately after giving effect to such exercise. Very truly yours, Wanxiang America Corporation By: /s/Paul Cumberland Name: Paul Cumberland Title:
